Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/535,679 filed on 8/8/2019. Claims 1-20 were previously pending. Claims 1, 3-6, 8, 10-13 and 15-19 were amended in the reply filed on 7/25/2021. Claims 1, 8 and 15 were amended in the reply filed on 3/27/2022. Claims 1, 8, and 15 were amended in the reply filed 7/25/2022. This action is final.

Response to Arguments
Regarding Applicant’s arguments: Applicant’s arguments filed with respect to the rejection made under 35 U.S.C. § 103 have been fully considered, but are moot. See detailed rejections below. Claims 1, 8, and 15 are now rejected under 35 U.S.C. § 103 as being unpatentable over DeLizio in view of Ma in view of Diaz, claims 2, 6-7, 9, 13-14 and 19-20 are now rejected under 35 U.S.C. § 103 as being unpatentable over DeLizio in view of Ma in view of Diaz in view of Mattingly, claims 3-4, 10-11 and 16-17 are now rejected under 35 U.S.C. § 103 as being unpatentable over DeLizio in view of Ma in view of Diaz in view of Kanai, and claims 5, 12 and 18 are now rejected under 35 U.S.C. § 103 as being unpatentable over DeLizio in view of Ma in view of Diaz in view of Putcha.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (U.S. Pub. No.: US 2018/0202822 A1) in view of Ma (U.S. Pub. No. 2020/0234590) in view of Diaz (U.S. Pub. No.: 2002/0184062).
	Regarding Claim 1, DeLizio et al teaches:
	A method (See Abstract), comprising: 
	sending, by a transport, in route to a drop off location, a request to obtain permission from a plurality of transports operating in a certain area and in route to the same drop off location, wherein the request comprises location data and a drop off time; ... receiving at least one permission ... (from the central server) ... to perform the drop off of the transport at the different drop off location while the transport is operating, wherein the at least one permission is based on a type of transport availability at the different drop off location matching the same type as the transport in the route; (See Fig. 17; P: 0171, “In some embodiments, the flow is performed by a service controller, fleet controller, first autonomous vehicle, and second autonomous vehicle. Although two autonomous vehicles are shown in FIG. 17, embodiments can work with any suitable number of vehicles.” See P: 0172 “At stage 1, a ride service controller receives a ride request in a user interface and sends the ride request for service. At stage 2, a fleet controller's fleet unit receives the ride request. At stage 3, the fleet unit determines that a plurality of autonomous vehicles are needed to service the ride request. At stage 4, the fleet unit determines rendezvous points at which the autonomous vehicles may meet. At stage 5, the fleet unit publishes a plurality of ride requests. The ride requests may indicate the rendezvous points, and vehicle capabilities needed to service the ride request.” See P: 0174, “In some embodiments, the rendezvous point indicated in the ride request may be undesirable because of changing conditions, such as traffic, road conditions, events, etc. As a result, some embodiments can dynamically determine a rendezvous point based on factors such as ease of access, convenience related to changing vehicles, an approximate midpoint between two vehicles, a location that will take each vehicle approximately the same time to reach, or any other suitable factor.”) (See Fig. 6; P: 0092, “The operations shown in FIG. 6 occur in 18 stages and may be performed by an autonomous vehicle, fleet controller, and ride service controller.” See P: 0093, “At stage 2, the autonomous vehicle's ride controller sends a parking request to the fleet controller. Parking requests may include information such as the vehicle's current location, current time, expected parking time, etc... At stage 4, the fleet controller publishes the parking request to ride service controllers that have subscribe to receive parking requests. In some instances, all ride service controllers are subscribed to receive parking requests.” See P: 0094, “Parking spots can be in traditional parking garages, or in residential areas. For example, some parking spots may be in residential driveways, residential garages, on residential streets, etc.”) (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle (i.e. responsive to at least one permission being received from the plurality of the transports) ... At stage 13, the fleet controller receives the indication that the vehicle is parked in the parking spot (i.e. acquiring, by the transport, a drop off confirmation) (i.e. wherein the at least one permission is based on a type of transport availability at the different drop off location matching the same type as the transport).”) The examiner is interpreting the ride service controllers that have subscribed to receive service request as the plurality of transports and the autonomous vehicle, substituting for the ride service controller, as the transport (See P: 0359); and the parking spot as the drop off location. DeLizio teaches that a passenger requesting a ride that requires at least two autonomous vehicles and at least one rendezvous point used for them to transfer between the vehicles. DeLizio further teaches that the rendezvous point can be dynamically determined, and can also be a parking spot only to be used with permission required by the passenger (such as the passenger’s residential driveway). Therefore, DeLizio teaches an embodiment in which the following steps take place: 1) a passenger is riding in one of two autonomous vehicles en route to rendezvous at a predetermined location and time according to the passenger’s ride request, 2) the rendezvous location and time having to change due to traffic or other factors, 3) a new proposed rendezvous location is published to all ride service controllers (i.e. receiving the at least one permission to perform the drop off of the transport at the drop- off location while the transport is operating in the route), including the second vehicle meeting at the rendezvous point (i.e. a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location) 4) the rendezvous location changes to the passenger’s residential driveway at a new time (i.e. wherein the request comprises location data and a drop off time), thereby requiring parking permission to be granted by the passenger via the autonomous vehicle.
	responsive to at least one permission being received ... acquiring, by the transport, a drop off confirmation (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle (i.e. responsive to at least one permission being received from the ... (central server) ...) ... At stage 13, the fleet controller receives the indication that the vehicle is parked in the parking spot (i.e. acquiring, by the transport, a drop off confirmation).”) (See P: 0359, the processes and computer functions performed by ride service controllers, fleet controllers and autonomous vehicles in the recited embodiments can be performed by any of the ride service controllers, fleet controllers or autonomous vehicles.)
	DeLizio does not, however Ma does, specifically and explicitly teach the following limitations:
	determining there are a maximum number of permitted transports of a same type as the transport which have already received a consensus to perform a drop off at the same drop off location; responsive to determining no consensus can be provided to the transport to drop off at the drop off location, sending ... another request for a different drop off location ...; [See [0081]; Ma teaches monitoring parking lot usage, determining that a parking lot is full (i.e. determining there are a maximum number of permitted transports of a same type as the transport which have already received a consensus to perform a drop off at the same drop off location) and directing vehicles in need of parking availability to alternative parking lots nearby (i.e. responsive to determining no consensus can be provided to the transport to drop off at the drop off location, sending ... another request for a different drop off location ...).]
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the parking availability request of DeLizio with the smart parking lot monitoring and availability request features of Ma. DeLizio uses a method described above to determine availability and request parking at a location. By combining DeLizio with Ma, the system of DeLizio would be able to determine if parking at a location is unavailable and automatically direct a vehicle to alternative parking locations nearby. This would benefit the administrator of the system by automating this process, as well as benefit a user of the system by automatically being provided an alternative nearby available parking option.
	DeLizio in view of Ma does not, however Diaz does, specifically and explicitly teach the following limitations:
	... target rental center ... [See [0049]; (Fig. 4A); [0033]; [0001]; Diaz teaches a vehicle data and management system to be used for vehicle fleet management in a rental car business. Diaz further teaches managing a parking lot at the car rental facility.]
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the smart parking lot monitoring and availability request features of DeLizio in view of Ma with the rental vehicle fleet management system of Diaz. By making this combination, the smart parking lot monitoring and availability request features of DeLizio in view of Ma could be applied to the parking lot of a car rental facility. All of the functions of DeLizio in view of Ma would work in the same way, but would be applied to the field of rental car facility parking lot management.
	Regarding Claim 8, DeLizio et al teaches:
	A system, (See “system” in P: 0057) comprising: 
	a processor of a transport; (See “processor” in P: 0082)
	a memory (See “memory” in P: 0082) on which are stored machine readable instructions (See “instructions” in P: 0082) that when executed by the processor, cause the processor to: 
		sending, by a transport, in route to a drop off location, a request to obtain permission from a plurality of transports operating in a certain area and in route to the same drop off location, wherein the request comprises location data and a drop off time; receive the at least one permission ... to perform the drop off of the transport at the ... drop-off location while the transport operates, wherein the at least one permission is based on a type of transport availability at the ... drop off location which matches the same type as the transport in the route; (See Fig. 17; P: 0171, “In some embodiments, the flow is performed by a service controller, fleet controller, first autonomous vehicle, and second autonomous vehicle. Although two autonomous vehicles are shown in FIG. 17, embodiments can work with any suitable number of vehicles.” See P: 0172 “At stage 1, a ride service controller receives a ride request in a user interface and sends the ride request for service. At stage 2, a fleet controller's fleet unit receives the ride request. At stage 3, the fleet unit determines that a plurality of autonomous vehicles are needed to service the ride request. At stage 4, the fleet unit determines rendezvous points at which the autonomous vehicles may meet. At stage 5, the fleet unit publishes a plurality of ride requests. The ride requests may indicate the rendezvous points, and vehicle capabilities needed to service the ride request.” See P: 0174, “In some embodiments, the rendezvous point indicated in the ride request may be undesirable because of changing conditions, such as traffic, road conditions, events, etc. As a result, some embodiments can dynamically determine a rendezvous point based on factors such as ease of access, convenience related to changing vehicles, an approximate midpoint between two vehicles, a location that will take each vehicle approximately the same time to reach, or any other suitable factor.”) (See Fig. 6; P: 0092, “The operations shown in FIG. 6 occur in 18 stages and may be performed by an autonomous vehicle, fleet controller, and ride service controller.” See P: 0093, “At stage 2, the autonomous vehicle's ride controller sends a parking request to the fleet controller. Parking requests may include information such as the vehicle's current location, current time, expected parking time, etc... At stage 4, the fleet controller publishes the parking request to ride service controllers that have subscribe to receive parking requests. In some instances, all ride service controllers are subscribed to receive parking requests.” See P: 0094, “Parking spots can be in traditional parking garages, or in residential areas. For example, some parking spots may be in residential driveways, residential garages, on residential streets, etc.”) The examiner is interpreting the ride service controllers that have subscribed to receive service request as the plurality of transports and the autonomous vehicle, substituting for the ride service controller, as the transport (See P: 0359); and the parking spot as the drop off location. DeLizio teaches that a passenger requesting a ride that requires at least two autonomous vehicles and at least one rendezvous point used for them to transfer between the vehicles. DeLizio further teaches that the rendezvous point can be dynamically determined, and can also be a parking spot only to be used with permission required by the passenger (such as the passenger’s residential driveway). Therefore, DeLizio teaches an embodiment in which the following steps take place: 1) a passenger is riding in one of two autonomous vehicles en route to rendezvous at a predetermined location and time according to the passenger’s ride request, 2) the rendezvous location and time having to change due to traffic or other factors, 3) a new proposed rendezvous location is published to all ride service controllers, including the second vehicle meeting at the rendezvous point (i.e. a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location) 4) the rendezvous location changes to the passenger’s residential driveway at a new time (i.e. wherein the request comprises location data and a drop off time), thereby requiring parking permission to be granted by the passenger via the autonomous vehicle.
	responsive to at least one permission being received from the ... acquiring, by the transport, a drop off confirmation (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle (i.e. responsive to at least one permission being received from the plurality of the transports) ... At stage 13, the fleet controller receives the indication that the vehicle is parked in the parking spot (i.e. acquiring, by the transport, a drop off confirmation).”)
	DeLizio does not, however Ma does, specifically and explicitly teach the following limitations:
	determine there are a maximum number of permitted transports of a same type as the transport which have already received a consensus to perform a drop off at the same drop off location; responsive to no consensus being provided to the transport to drop off at the drop off location, send another request for a different drop off location ... ; [See [0081]; Ma teaches monitoring parking lot usage, determining that a parking lot is full (i.e. determine there are a maximum number of permitted transports of a same type as the transport which have already received a consensus to perform a drop off at the same drop off location) and directing vehicles in need of parking availability to alternative parking lots nearby (i.e. responsive to no consensus being provided to the transport to drop off at the drop off location, send another request for a different drop off location ...).]
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the parking availability request of DeLizio with the smart parking lot monitoring and availability request features of Ma. DeLizio uses a method described above to determine availability and request parking at a location. By combining DeLizio with Ma, the system of DeLizio would be able to determine if parking at a location is unavailable and automatically direct a vehicle to alternative parking locations nearby. This would benefit the administrator of the system by automating this process, as well as benefit a user of the system by automatically being provided an alternative nearby available parking option.
	DeLizio in view of Ma does not, however Diaz does, specifically and explicitly teach the following limitations:
	... target rental center ... [See [0049]; (Fig. 4A); [0033]; [0001]; Diaz teaches a vehicle data and management system to be used for vehicle fleet management in a rental car business. Diaz further teaches managing a parking lot at the car rental facility.]
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the smart parking lot monitoring and availability request features of DeLizio in view of Ma with the rental vehicle fleet management system of Diaz. By making this combination, the smart parking lot monitoring and availability request features of DeLizio in view of Ma could be applied to the parking lot of a car rental facility. All of the functions of DeLizio in view of Ma would work in the same way, but would be applied to the field of rental car facility parking lot management.
	Regarding Claim 15, DeLizio et al teaches:
	A non-transitory computer readable medium (See “computer readable medium” in P: 0350) comprising instructions (See “instructions” in P: 0082), that when read by a processor (See “processor” in P: 0082), cause the processor to perform: 
	sending, by a transport, in route to a drop off location, a request to obtain permission from a plurality of transports operating in a certain area and in route to the same drop off location, wherein the request comprises location data and a drop off time; receiving at least one permission from the target rental center to perform the drop off of the transport at the different drop off location while the transport is operating, wherein the at least one permission is based on a type of transport availability at the different drop off location matching the same type as the transport in the route; (See Fig. 17; P: 0171, “In some embodiments, the flow is performed by a service controller, fleet controller, first autonomous vehicle, and second autonomous vehicle. Although two autonomous vehicles are shown in FIG. 17, embodiments can work with any suitable number of vehicles.” See P: 0172 “At stage 1, a ride service controller receives a ride request in a user interface and sends the ride request for service. At stage 2, a fleet controller's fleet unit receives the ride request. At stage 3, the fleet unit determines that a plurality of autonomous vehicles are needed to service the ride request. At stage 4, the fleet unit determines rendezvous points at which the autonomous vehicles may meet. At stage 5, the fleet unit publishes a plurality of ride requests. The ride requests may indicate the rendezvous points, and vehicle capabilities needed to service the ride request.” See P: 0174, “In some embodiments, the rendezvous point indicated in the ride request may be undesirable because of changing conditions, such as traffic, road conditions, events, etc. As a result, some embodiments can dynamically determine a rendezvous point based on factors such as ease of access, convenience related to changing vehicles, an approximate midpoint between two vehicles, a location that will take each vehicle approximately the same time to reach, or any other suitable factor.”) (See Fig. 6; P: 0092, “The operations shown in FIG. 6 occur in 18 stages and may be performed by an autonomous vehicle, fleet controller, and ride service controller.” See P: 0093, “At stage 2, the autonomous vehicle's ride controller sends a parking request to the fleet controller. Parking requests may include information such as the vehicle's current location, current time, expected parking time, etc... At stage 4, the fleet controller publishes the parking request to ride service controllers that have subscribe to receive parking requests. In some instances, all ride service controllers are subscribed to receive parking requests.” See P: 0094, “Parking spots can be in traditional parking garages, or in residential areas. For example, some parking spots may be in residential driveways, residential garages, on residential streets, etc.”) The examiner is interpreting the ride service controllers that have subscribed to receive service request as the plurality of transports and the autonomous vehicle, substituting for the ride service controller, as the transport (See P: 0359); and the parking spot as the drop off location. DeLizio teaches that a passenger requesting a ride that requires at least two autonomous vehicles and at least one rendezvous point used for them to transfer between the vehicles. DeLizio further teaches that the rendezvous point can be dynamically determined, and can also be a parking spot only to be used with permission required by the passenger (such as the passenger’s residential driveway). Therefore, DeLizio teaches an embodiment in which the following steps take place: 1) a passenger is riding in one of two autonomous vehicles en route to rendezvous at a predetermined location and time according to the passenger’s ride request, 2) the rendezvous location and time having to change due to traffic or other factors, 3) a new proposed rendezvous location is published to all ride service controllers, including the second vehicle meeting at the rendezvous point (i.e. a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location) 4) the rendezvous location changes to the passenger’s residential driveway at a new time (i.e. wherein the request comprises location data and a drop off time), thereby requiring parking permission to be granted by the passenger via the autonomous vehicle.
	responsive to at least one permission being received ... acquiring, by the transport, a drop off confirmation (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle (i.e. responsive to at least one permission being received from the ... (central server) ...) ... At stage 13, the fleet controller receives the indication that the vehicle is parked in the parking spot (i.e. acquiring, by the transport, a drop off confirmation).”) (See P: 0359, the processes and computer functions performed by ride service controllers, fleet controllers and autonomous vehicles in the recited embodiments can be performed by any of the ride service controllers, fleet controllers or autonomous vehicles.)
	DeLizio does not, however Ma does, specifically and explicitly teach the following limitations:
	determining there are a maximum number of permitted transports of a same type as the transport which have already received a consensus to perform a drop off at the same drop off location; responsive to determining no consensus can be provided to the transport to drop off at the drop off location, sending ... another request for a different drop off location ...; [See [0081]; Ma teaches monitoring parking lot usage, determining that a parking lot is full (i.e. determining there are a maximum number of permitted transports of a same type as the transport which have already received a consensus to perform a drop off at the same drop off location) and directing vehicles in need of parking availability to alternative parking lots nearby (i.e. responsive to determining no consensus can be provided to the transport to drop off at the drop off location, sending ... another request for a different drop off location ...).]
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the parking availability request of DeLizio with the smart parking lot monitoring and availability request features of Ma. DeLizio uses a method described above to determine availability and request parking at a location. By combining DeLizio with Ma, the system of DeLizio would be able to determine if parking at a location is unavailable and automatically direct a vehicle to alternative parking locations nearby. This would benefit the administrator of the system by automating this process, as well as benefit a user of the system by automatically being provided an alternative nearby available parking option.
	DeLizio in view of Ma does not, however Diaz does, specifically and explicitly teach the following limitations:
	... target rental center ... [See [0049]; (Fig. 4A); [0033]; [0001]; Diaz teaches a vehicle data and management system to be used for vehicle fleet management in a rental car business. Diaz further teaches managing a parking lot at the car rental facility.]
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the smart parking lot monitoring and availability request features of DeLizio in view of Ma with the rental vehicle fleet management system of Diaz. By making this combination, the smart parking lot monitoring and availability request features of DeLizio in view of Ma could be applied to the parking lot of a car rental facility. All of the functions of DeLizio in view of Ma would work in the same way, but would be applied to the field of rental car facility parking lot management.

Claims 2, 6-7, 9, 13-14, & 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (U.S. Pub. No.: US 2018/0202822 A1) in view of Ma (U.S. Pub. No. 2020/0234590) in view of Diaz (U.S. Pub. No.: 2002/0184062) in view of Mattingly et al (Pub. No.: US 2019/0025817 A1). 
	Regarding Claim 2, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising a request by the transport. (See “service request” in P: 0081)
However, DeLizio in view of Ma in view of Diaz does not teach the following limitations comprising encrypting a request by a private key of the transport. However, with respect to the aforementioned limitation, Mattingly et al teaches encrypting a task parameter by a private key of the transport. (See P: 0030, “In some embodiments, task parameters of the one or more vehicle tasks may be at least partially encrypted with a public key of the first autonomous vehicle such that it is only visible to the first autonomous vehicle... For example, the parameters and authorizations required to perform a task may be encrypted and only accessible to the vehicle(s) assigned the task”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the service request, of DeLizio in view of Ma in view of Diaz, to include encryption by a private key of the transport, as taught by Mattingly, in order to provide a signature signed by a corresponding private key to authenticate itself. (P: 0045, Mattingly)
	Regarding Claim 6, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	permission from the plurality of the transports (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio in view of Ma in view of Diaz does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permissions, of DeLizio in view of Ma in view of Diaz, to include a consensus of blockchain, as taught by Mattingly, in order to ensure that a task is assigned by an authorized entity. (P: 0032, Mattingly)
	Regarding Claim 7, DeLizio in view of Ma in view of Diaz in view of Mattingly et al teaches the limitations of claim 6, DeLizio et al further teaches:
	The method of claim 6 (See Abstract), 
	comprising executing a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “fleet controllers can store these lists in an open distributed immutable ledger”) & (See P: 0169, “components of the open platform utilize blockchain technology that supports smart contracts... If conditions of the smart contract are met, value is exchanged between accounts associated…)
	Regarding Claim 9, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	a request by the transport. (See “service request” in P: 0081)
	However, DeLizio in view of Ma in view of Diaz does not teach the following limitations wherein the instructions are further to cause the processor to encrypt a request by a private key of the transport. However, with respect to the aforementioned limitation, Mattingly et al teaches encrypting a task parameter by a private key of the transport. (See P: 0030, “In some embodiments, task parameters of the one or more vehicle tasks may be at least partially encrypted with a public key of the first autonomous vehicle such that it is only visible to the first autonomous vehicle... For example, the parameters and authorizations required to perform a task may be encrypted and only accessible to the vehicle(s) assigned the task”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the service request, of DeLizio in view of Ma in view of Diaz, to include encryption by a private key of the transport, as taught by Mattingly, in order to provide a signature signed by a corresponding private key to authenticate itself. (P: 0045, Mattingly)
	Regarding Claim 13, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	permission from the plurality of the transports (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio in view of Ma in view of Diaz does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permissions, of DeLizio in view of Ma in view of Diaz, to include a consensus of blockchain, as taught by Mattingly, in order to ensure that a task is assigned by an authorized entity. (P: 0032, Mattingly)
	Regarding Claim 14, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 13 (See “system” in P: 0057), 
	wherein the instructions (See “instructions” in P: 0082) are further to cause the processor (See “processor” in P: 0082) to execute a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “fleet controllers can store these lists in an open distributed immutable ledger”) & (See P: 0169, “components of the open platform utilize blockchain technology that supports smart contracts... If conditions of the smart contract are met, value is exchanged between accounts associated…)
	Regarding Claim 19, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	permission from the plurality of the transports (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio in view of Ma in view of Diaz does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permissions, of DeLizio in view of Ma in view of Diaz, to include a consensus of blockchain, as taught by Mattingly, in order to ensure that a task is assigned by an authorized entity. (P: 0032, Mattingly)
	Regarding Claim 20, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 19 (See “computer readable medium” in P: 0350),
	further comprising instructions, that when read by a processor, cause the processor to execute a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “fleet controllers can store these lists in an open distributed immutable ledger”) & (See P: 0169, “components of the open platform utilize blockchain technology that supports smart contracts... If conditions of the smart contract are met, value is exchanged between accounts associated…)

Claims 3-4, 10-11 & 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (U.S. Pub. No.: US 2018/0202822 A1) in view of Ma (U.S. Pub. No. 2020/0234590) in view of Diaz (U.S. Pub. No.: 2002/0184062) in view of Kanai et al (Pub. No.: US 2017/0017239 A1) 
	Regarding Claim 3, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio in view of Ma in view of Diaz does not specifically and explicitly teach the following limitations: comprising collecting the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio in view of Ma in view of Diaz, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 4, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio in view of Ma in view of Diaz does not teach the following limitations comprising receiving the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel permission request starting distance indicating a distance from the forefront end (terminal) to a point at which the dump truck 20-1 starts transmission of the section request message.”) The examiner is interpreting the other vehicles (corresponding to the second travel permission section) as a subset of the transports of plurality of transports and second travel permission section as the defined pre-set distance for which the vehicles request permission.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio in view of Ma in view of Diaz, to include collecting permission from the subset of the transports of plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 10, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 	
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio in view of Ma in view of Diaz does not teach the following limitations wherein the instructions are further to cause the processor to collect the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio in view of Ma in view of Diaz, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 11, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio in view of Ma in view of Diaz does not teach the following limitations wherein the instructions are further to cause the processor to receive the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel permission request starting distance indicating a distance from the forefront end (terminal) to a point at which the dump truck 20-1 starts transmission of the section request message.”) The examiner is interpreting the other vehicles (corresponding to the second travel permission section) as a subset of the transports of plurality of transports and second travel permission section as the defined pre-set distance for which the vehicles request permission.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio in view of Ma in view of Diaz, to include collecting permission from the subset of the transports of plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 16, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio in view of Ma in view of Diaz does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to collect the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio in view of Ma in view of Diaz, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 17, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio in view of Ma in view of Diaz does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to receive the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel permission request starting distance indicating a distance from the forefront end (terminal) to a point at which the dump truck 20-1 starts transmission of the section request message.”) The examiner is interpreting the other vehicles (corresponding to the second travel permission section) as a subset of the transports of plurality of transports and second travel permission section as the defined pre-set distance for which the vehicles request permission.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio in view of Ma in view of Diaz, to include collecting permission from the subset of the transports of plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)

Claims 5, 12 & 18, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (U.S. Pub. No.: US 2018/0202822 A1) in view of Ma (U.S. Pub. No. 2020/0234590) in view of Diaz (U.S. Pub. No.: 2002/0184062) further in view of Putcha et al (Pub. No.: US 2017/0236091 A1) 
	Regarding Claim 5, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the indication includes the time spent in the parking spot. In other embodiments, the indication includes a timestamp.”)
	However, DeLizio in view of Ma in view of Diaz does not teach the following limitations generating the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a likely drop off time for the user as determined according to the methods disclosed herein.”) & (P: 0041, “In a first case, only a “driver arrived message” is received that includes an arrival time t1 for the destination d1.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio in view of Ma in view of Diaz, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)	
	Regarding Claim 12, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the indication includes the time spent in the parking spot. In other embodiments, the indication includes a timestamp.”)
	However, DeLizio in view of Ma in view of Diaz does not teach the following limitations wherein the instructions are further to cause the processor to generate the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a likely drop off time for the user as determined according to the methods disclosed herein.”) & (P: 0041, “In a first case, only a “driver arrived message” is received that includes an arrival time t1 for the destination d1.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio in view of Ma in view of Diaz, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)		
	Regarding Claim 18, DeLizio in view of Ma in view of Diaz teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the indication includes the time spent in the parking spot. In other embodiments, the indication includes a timestamp.”)
	However, DeLizio in view of Ma in view of Diaz does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to generate the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a likely drop off time for the user as determined according to the methods disclosed herein.”) & (P: 0041, “In a first case, only a “driver arrived message” is received that includes an arrival time t1 for the destination d1.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio in view of Ma in view of Diaz, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628